[Cite as State v. Driscol, 2022-Ohio-1810.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                                LOGAN COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                                CASE NO. 8-21-36

        v.

MICHAEL L. DRISCOL,                                        OPINION

        DEFENDANT-APPELLANT.




                  Appeal from Logan County Common Pleas Court
                           Trial Court No. CR 21 04 0080

                                       Judgment Affirmed

                               Date of Decision: May 31, 2022




APPEARANCES:

        Samantha L. Berkhofer for Appellant

        Stacia L. Rapp for Appellee
Case No. 8-21-36


SHAW, J.

         {¶1} Defendant-appellant, Michael Driscol (“Driscol”), brings this appeal

from the November 4, 2021, judgment of the Logan County Common Pleas Court

sentencing him to three years of community control after he pled no contest to, and

was convicted of, Failure to Comply with an Order or Signal of a Police Officer in

violation of R.C. 2921.331(B), a third degree felony, and Menacing in violation of

R.C. 2903.22(A), a fourth degree misdemeanor. On appeal, Driscol argues that the

trial court erred by denying his presentence motion to withdraw his no contest pleas.

                                               Background

         {¶2} On March 28, 2021, Driscol allegedly threatened a woman with a knife

while he was in his home.1 The woman left in a vehicle and Driscol followed her

in his own vehicle. Driscol tailed the woman, passed her, and stopped in front of

her. At the time, the woman believed Driscol was going to harm her.

         {¶3} Law enforcement attempted to initiate a traffic stop of Driscol’s vehicle,

activating lights and sirens. Driscol fled from law enforcement, driving at speeds

over 70 mph through Belle Center in Logan County. While pursuing Driscol, a law

enforcement officer traveled as fast as 92 mph and Driscol was still pulling away.

Pursuit was terminated when Driscol left the county. Driscol was arrested upon

returning home.


1
 Driscol disputes threatening anyone with a knife; however, it is not the basis of his convictions in this case
and we cite it only to show the escalation of events on the day in question.

                                                     -2-
Case No. 8-21-36


       {¶4} On April 13, 2021, Driscol was indicted for Failure to Comply with an

Order or Signal of a Police Officer (“Failure to Comply”) in violation of R.C.

2921.331(B), a third degree felony, Domestic Violence in violation of R.C.

2919.25(C), a fourth degree misdemeanor, and Aggravated Menacing in violation

of R.C. 2903.21(A), a first degree misdemeanor. Driscol originally pled not guilty

to the charges.

       {¶5} On August 11, 2021, Driscol was scheduled to proceed to a bench trial.

However, on the date of the trial, Driscol entered into a written, negotiated plea

agreement. Pursuant to the agreement, Driscol agreed to plead no contest to Failure

to Comply as indicted, and Driscol agreed to plead no contest to the amended,

reduced charge of Menacing in violation of R.C. 2903.22(A), a fourth degree

misdemeanor. In exchange for his no contest pleas to the two charges, the Domestic

Violence charge would be dismissed and the parties agreed to jointly recommend a

sentence of three years of community control.

       {¶6} A Crim.R. 11 hearing was held wherein the trial court determined that

Driscol was entering knowing, intelligent, and voluntary pleas. As part of the plea

dialogue, Driscol indicated that he only recalled sporadic events from the time in

question, but he did not contest what was alleged in the indictment. Driscol

indicated he had received a head injury on the night in question after being kicked

repeatedly. He also claimed he was only pursuing the woman in his vehicle because


                                        -3-
Case No. 8-21-36


she stole his cat. However, in the end, Driscol reiterated that he wanted to enter his

no contest pleas. His pleas were accepted, and he was found guilty of Failure to

Comply and Menacing.

       {¶7} On August 27, 2021, prior to sentencing, Driscol filed a motion to

withdraw his no contest pleas. His attorney also filed a motion to withdraw as

counsel, stating that Driscol had indicated he had lost confidence in his attorney. A

new attorney was appointed for Driscol and a hearing was scheduled on the motion

to withdraw.

       {¶8} On September 21, 2021, the trial court held a hearing on Driscol’s

motion to withdraw his no contest pleas. As his basis for the motion, Driscol’s new

attorney indicated that Driscol had limited contact with his prior attorney, and that

Driscol was surprised coming to court in August—for his trial date—to “learn” that

he was going to enter a plea. Further, Driscol’s counsel indicated that Driscol

wanted to pursue the affirmative defense of involuntary intoxication.

       {¶9} Driscol expounded on the involuntary intoxication issue, stating that on

the date in question the alleged victim gave him a “sports drink” and told him to

take a drink. Driscol thought the drink was unpalatable; however, the alleged victim

then purportedly told Driscol he needed “down it,” so he did. Driscol claimed that




                                         -4-
Case No. 8-21-36


the drink must have been “laced with meth and other drugs because I tested for a

high amount.”2

           {¶10} The State opposed Driscol’s motion to withdraw his pleas, contending

that his proposed defense of involuntary intoxication was not “new” as Driscol’s

prior attorney had “broached that from the very beginning” of the case. (Sept. 21,

2021, Tr. at 8). The State contended that in spite of this purported defense,

numerous plea deals were discussed with Driscol and the State actually accepted a

counter-offer that had been proposed by the defense.

           {¶11} The trial court took the matter under advisement and issued a lengthy

written journal entry denying Driscol’s motion on October 27, 2021. In its entry,

the trial court noted that Driscol had a thorough Crim.R. 11 hearing, that Driscol

was represented by competent counsel who had secured a beneficial deal for

Driscol, that a full hearing was held on the motion to withdraw the pleas, and that

Driscol understood the penalties against him when he entered his pleas.

           {¶12} The trial court did acknowledge that the State would likely not be

prejudiced by a withdrawal. However, the trial court noted that the only indication

that Driscol would have any type of defense in the case was his own self-serving

statement that he was, in effect, drugged by the victim in this matter. As to Driscol’s

self-serving claim, the trial court noted that Driscol was not charged with impaired



2
    These quotes are taken from Driscol’s presentence investigation.

                                                      -5-
Case No. 8-21-36


driving, he had produced no actual drug tests, and there was no evidence he was

under the influence at the time of his arrest. Ultimately the trial court found that

Driscol was merely having a change of heart, and he did not have a reasonable and

legitimate basis for withdrawing his pleas. Thus his motion was denied.

       {¶13} On November 4, 2021, the matter proceeded to sentencing. The

agreed, recommended sentence was imposed and Driscol was placed on three years

of community control. A judgment entry memorializing his sentence was filed that

same day. It is from this judgment that Driscol appeals, asserting the following

assignment of error for our review.

                            Assignment of Error
       The trial court erred in refusing to allow the defendant to
       withdraw his no contest plea prior to sentencing.

       {¶14} In his assignment of error, Driscol argues that the trial court erred by

denying his motion to withdraw his no contest pleas.

                                Relevant Authority

       {¶15} Criminal Rule 32.1 provides that a defendant is permitted to file a

presentence motion to withdraw a no-contest plea. State v. Bingham, 3d Dist. Allen

No. 1-18-71, 2019-Ohio-3324, ¶ 41. Generally, “presentence motion[s] to withdraw

* * * [no contest] plea[s] should be freely and liberally granted.” State v. Xie, 62

Ohio St.3d 521, 527 (1992). However, “[a] defendant does not have an absolute

right to withdraw a [no contest] plea prior to sentencing.” Id. at paragraph one of


                                         -6-
Case No. 8-21-36


the syllabus. As a result, a “trial court must conduct a hearing to determine whether

there is a reasonable and legitimate basis for withdrawal of the plea.” Id.

       {¶16} When reviewing a trial court’s denial of a presentence motion to

withdraw a no contest plea, this Court considers several factors, including, but not

limited to: (1) whether the withdrawal will prejudice the prosecution; (2) the

representation afforded to the defendant by counsel; (3) the extent of the hearing

held pursuant to Crim.R. 11; (4) the extent of the hearing on the motion to withdraw

the plea; (5) whether the trial court gave full and fair consideration to the motion;

(6) whether the timing of the motion was reasonable; (7) the stated reasons for the

motion; (8) whether the defendant understood the nature of the charges and potential

sentences; and (9) whether the accused was perhaps not guilty or had a complete

defense to the charges. Bingham at ¶ 42 citing State v. Lane, 3d Dist. Allen No. 1-

10-10, 2010-Ohio-4819, ¶ 21. None of the factors is determinate on its own and

there may be numerous additional aspects weighed in each case. State v. North, 3d

Dist. Logan No. 8-14-18, 2015-Ohio-720, ¶ 16.

       {¶17} Ultimately, “[t]he decision to grant or deny a presentence motion to

withdraw a [no contest] plea is within the sound discretion of the trial court.” Xie

at paragraph two of the syllabus. “Therefore, appellate review of a trial court’s

decision to deny a presentence motion to withdraw a [no contest] plea is limited to

whether the trial court abused its discretion.” Bingham at ¶ 43. An abuse of


                                         -7-
Case No. 8-21-36


discretion connotes that a decision is unreasonable, arbitrary, or unconscionable.

State v. Adams, 62 Ohio St.2d 151, 157-158 (1980). When applying this standard,

a reviewing court may not simply substitute its judgment for that of the trial court.

State v. Adams, 3d Dist. Defiance No. 4-09-16, 2009-Ohio-6863, ¶ 33.

                                      Analysis

        {¶18} In addressing the factors to be considered when evaluating a

presentence motion to withdraw a plea listed above, Driscol focuses his argument

on factors five and nine, contending that the trial court erred by failing to give full

and fair consideration to his motion to withdraw his pleas (factor five), and that the

trial court erred by failing to determine that he had a complete defense to the charges

through his claim of involuntary intoxication (factor nine).

        {¶19} Notably, Driscol does not contest or make arguments regarding his

representation (factor two); the extent of his Crim.R. 11 hearing (factor three); the

extent of the hearing on the motion to withdraw his pleas (factor four); or whether

he understood the nature of the charges and potential sentences (factor eight).

Regardless, in the interests of justice we will address each of the factors above in

turn.

        {¶20} As to the first factor, there was no indication that the State would be

prejudiced by allowing the pleas to be withdrawn. The trial court found as much,




                                         -8-
Case No. 8-21-36


and we do not find that there was any abuse of discretion in making this

determination. Thus this factor actually weighs in Driscol’s favor.

       {¶21} As to the second factor above, the record indicates that Driscol was

afforded competent representation. Although his relationship with his original

attorney may have deteriorated, Driscol’s original attorney negotiated a deal

wherein Driscol would face less possible incarceration, and the original attorney

negotiated a plea deal wherein there would be a joint sentencing recommendation

of community control. Moreover, at the Crim.R. 11 hearing, Driscol expressed

satisfaction with his attorney and he indicated that he had enough time to speak with

his attorney. This factor weighs against Driscol.

       {¶22} As to the third factor, it is essentially undisputed that the trial court

held a thorough Crim.R. 11 hearing, explaining penalties and answering questions

that Driscol had during the hearing. When repeatedly pressed, Driscol affirmatively

indicated he wanted to proceed with his pleas. This factor weighs against Driscol.

       {¶23} Regarding the fourth factor, the trial court held a full hearing on

Driscol’s motion to withdraw his no contest pleas, permitting him to make any

arguments that he wanted. Due to the fact that he received a full and fair hearing,

this factor weighs against Driscol.

       {¶24} As to the fifth factor, Driscol contends that the trial court did not give

full and fair consideration to his motion. The record reflects otherwise. The trial


                                         -9-
Case No. 8-21-36


court heard Driscol’s arguments at the hearing, then took the matter under

advisement. Over a month later, the trial court issued a lengthy journal entry

analyzing all of Driscol’s arguments. This factor weighs against Driscol.

       {¶25} Regarding factor six and whether the timing of the motion was

reasonable, the motion was made less than a month after the plea hearing. Although

the trial court found that the timing could be unreasonable, there is case authority

indicating that the motion to withdraw was filed within a reasonable time. See State

v. Chatman, 2d Dist. Montgomery No. 25766, 2014-Ohio-134, ¶ 10 (indicating that

roughly two weeks after the plea was accepted was a reasonable time to file a motion

to withdraw, but ultimately finding that there was no legitimate basis to permit

withdraw of the plea). Thus this factor could weigh in Driscol’s favor.

       {¶26} As to factor seven, the stated reasons for the motion to withdraw, this

factor touches upon factor nine in this case—whether the accused had a complete

defense to the charges. Driscol’s primary reason for his motion to withdraw was

his claim that he had a complete defense to the charges through involuntary

intoxication. He argued that he was drugged by the victim in this matter, possibly

with, at least, methamphetamine.

       {¶27} While involuntary intoxication is an affirmative defense, State v.

Luebrecht, 3d Dist. Putnam No. 12-18-02, 2019-Ohio-1573, ¶ 25, there are

numerous issues with Driscol’s argument. First and foremost, as noted by the State,


                                       -10-
Case No. 8-21-36


Driscol and his attorney were both aware of this potential defense at the time the

plea was negotiated, which, again, was made on the date trial was scheduled to

begin.

         {¶28} Second, there is no actual evidence in the record that Driscol was

intoxicated on the evening in question beyond his own self-serving statements. He

was not arrested for any intoxication-related crimes and we do not have any test

results before us. See State v. Powers, 4th Dist. Pickaway No. 03CA21, 2004-Ohio-

2720, ¶ 19 (presentence motion to withdraw properly denied where defendant only

presented “bald assertions” and self-serving statements supporting claim of

innocence).

         {¶29} Third, it would be Driscol’s burden to establish involuntary

intoxication, and we find it, at best, questionable that he remembers the events

before and after his criminal acts, but he conveniently cannot recall his criminal

actions. Moreover, even by his own self-serving statement, Driscol apparently

willingly consumed the whole beverage that he claims was purportedly spiked.

Given all these reasons, we do not find that the trial court abused its discretion by

determining that Driscol’s stated reasons for his motion (factor five) and his claim

to a complete defense (factor nine) were not valid reasons supporting a withdrawal

of his plea.




                                        -11-
Case No. 8-21-36


       {¶30} Finally, as to the eighth factor, it is essentially undisputed that Driscol

fully understood the nature of the charges and potential sentences. Thus this factor

also weighs against Driscol.

       {¶31} In sum, Driscol arguably had two factors weighing in his favor: the

lack of prejudice to the prosecution and the timing of his motion. The remaining

factors all weigh against granting his motion—or at the very least, we could not find

that the trial court abused its discretion in finding that the factors weighed against

him. For these reasons, we do not find that the trial court abused its discretion by

denying Driscol’s presentence motion to withdraw his no contest pleas. State

v. North, 3d Dist. Logan No. 8-14-18, 2015-Ohio-720, ¶ 27 (concluding that the trial

court did not abuse its discretion by overruling presentence motion to withdraw

guilty plea even though there was a lack of prejudice to the prosecution and the

timing of his motion was reasonable); see also State v. Rickman, 3d Dist. Seneca

No. 13-13-15, 2014-Ohio-260, ¶ 13; State v. Fields, 1st Dist. Hamilton No. C-

090648, 2010-Ohio-4114, ¶ 14. Therefore, Driscol’s assignment of error is

overruled.




                                         -12-
Case No. 8-21-36


                                   Conclusion

       {¶32} For the foregoing reasons, Driscol’s assignment of error is overruled

and the judgment of the Logan County Common Pleas Court is affirmed.

                                                              Judgment Affirmed

MILLER and WILLAMOWSKI, J.J., concur.

/jlr




                                       -13-